Title: To James Madison from Daniel Clark, 21 July 1803
From: Clark, Daniel
To: Madison, James



(Private)
Sir
New Orleans 21 July 1803.
I inclose you a Copy of a Letter I have just had an Opportunity of forwarding to our Consul General in Paris, and accompanied it with some notes chiefly respecting the Population, Commerce & Boundaries of this Country thinking that they might be of some use in the Present Circumstances. It is generally supposed here that the War between England & France must put an end to all idea of the latter getting possession of the Colony, and that the Prefect & other French Officers must shortly return home. Their Stay here will only be productive of Jealousy on the part of the Spaniards & perhaps mischief, as attempts are daily making on the one hand to usurp authority, which are almost always vigorously repressed on the other. It is a fortunate Circumstance for us that Monsr Laussat will not be invested with authority, as all his Actions and Views are directed to our prejudice. He violently opposed the restoration of the deposit even after the Royal Order had been received, and made attempts to succeed in this matter with the Marquis de Casa Calvo & Intendant separately, complained bitterly that the order was so tranchant, and when I waited on him with a Letter from the French Minister advising of what was to be done, he lost his temper and betrayed the emotions & Sentiments which then prevailed within him. He had proposed a variety of vexatious regulations respecting searches & Visits of our Shipping, says we ought not to be looked as a Corps de Nation, but as a number of Hordes spread over the Country & to his Friends has expressed his regret that he has not a small Force to give Law to us. Whether these were his own or the views of his Government we should not have the less to suffer from them. To avoid tiring you with details I refrain from saying any thing more on the subject.
The Marquis de Casa Calvo who has no Love for the French Government or French measures, had it in contemplation in case of the surrender of the Colony to draw off from the Island of New Orleans & Western Bank of the Mississippi the whole of the Inhabitants of 3 or 4 Posts or settlements and place them in the Lands reserved by the Spaniards between the Ibberville and our Boundary Line. I have strongly advocated the measure, as it will augment their mutual Jealousy & hatred, will weaken the French and will be of service to ourselves by increasing the Produce of a populous tract of Country already in a thriving Situation whose whole Commerce will be ours, as Spain in order to strengthen their attachment will make no attempt to raise a Revenue there, or prevent a Trade with those who may be of most Service to them.
A Second Vessel, the Citoyen, loaded with Stores for acct. of the French Government arrived a short time since—she sailed from Rochfort early in March. I have the Honor to remain with Respect Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Brent as received 22 Aug. For enclosure, see n. 1.



   
   Clark enclosed a copy of his letter to Fulwar Skipwith of 20 July 1803 (2 pp.), informing Skipwith that Laussat had recently sent the French government “a detail of the Province, its resources population &c. &ca very different from the idea with which they were possessed.” “He now finds that the possession of this Country would be excessively burdensome to France.” Clark added that to preserve his reputation as a “financier & Statesman,” Laussat had “no doubt painted every thing in the blackest Colors,” and that Skipwith could obtain “every particular” of Laussat’s report from the individual sent to France to give a verbal report of the Louisiana situation.



   
   Tranchant: peremptory.


